Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims, 1, 2, 4-6, 10, 15, 16 it is unclear what “bone quality” means. The term is a relative term which fails to provide a standard for ascertaining the requisite quality. In other words, what does the term “bone quality” means? Does it means the characteristics of the bone? Based on the specification, it appears this limitation refers to measurement of fragility and hardness of the bone, which is in turn determined by imaging. However, the claimed limitation is indefinite and unclear. For 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 1, 3, 8-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 20180256259 A1) in view of Lee et al (US 20100142674 A1 herein referred to as Lee) in view of Tajima et al (US 10765390 B2 herein referred to as Tajima).
	Regarding claim 1, Crawford discloses, 
	A medical image processing apparatus configured to support selection of a screw for fixing a plate to a bone, the apparatus comprising processing circuitry configured to: acquire a medical image including a target bone (Crawford, see para 0150, 0151, 0154, 0160) to which the plate is to be fixed. identify the target bone based on the medical image and selection of screw to be embedded (Crawford, see para 0150, 0151, 0154, 0160). However, Crawford is silent in teaching the following, which Lee discloses, calculate spatial distribution indicating bone quality of the target bone, based on pixel values of the target bone (Lee see para 0044, 0046, 0052) and on the spatial distribution. (Lee see para 0044, 0046, 0052). 

Crawford and Lee fail to disclose and weights given to the pixel values according to distances from a fracture line to pixels of the target bone. This is disclosed by Tajima. Tajima discloses weighting given to the pixel values according to a region (Column 17 lines 3-5; the control unit 80 performs weighting such that the soft region S which is further away from the edge E has a smaller pixel value and calculates the average value A2.)(Column 15 lines 50-55; control unit 80 determines, as the soft region, a region which is other than the bone region B and has a predetermined area including pixels at positions that are separated from the edge E by a distance corresponding to a predetermined number of pixels in a predetermined direction.) which is seen as the distance from a fracture line to pixels of the target bone. The distance of a fracture line is merely a distance corresponding to number of pixels in a predetermined direction in which weighting is conducted taught by Tajima. Further Tajima discloses obtaining bone quality, see (Column 24 lines 8-12; Therefore, according to the radiography system 10 of each of the above-described embodiments, it is possible to obtain a high-quality diagnosis image and at least one of a high-accuracy bone mineral content value or bone density.) wherein spatial distribution is defined as a pixel values of a region in an image. Tajima further discloses, in (Column 11 lines 45-51; using the DXA method, the control unit 80 of the console 18 according to this embodiment derives bone density, using the average value of pixel values in a bone tissue region (hereinafter, a “bone region”) and the average value of pixel values in a soft tissue region (hereinafter, a “soft region”) in a DXA image indicated by DXA image data)

Regarding claim 3, Crawford as modified above disclose all the elements of claim 1, in addition, Crawford discloses, The medical image processing apparatus according to claim 1, wherein the processing circuitry is configured to designate a position where a selected screw is embedded in the target bone, calculate length of the target bone along a direction parallel to a direction in which the selected screw is embedded at the position, and determine whether the selected screw is to be embedded in the target bone or not. (Crawford, see para 0049, 0050, 0051, 0160)
	Regarding claim 8-9, Crawford as modified above disclose all the elements of claim 1, in addition, Crawford discloses these a screw embedded within a predetermined range (Crawford, see para 0160), but Crawford fails to disclose determining fragility of target bone for each pixel within a predetermined range. Lee discloses fragility of a target bone for each pixel within a range ( Lee, see para 0023, 0044, 0046, 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford as modified teachings of embedding a screw within a predetermined range based off density of the target bone determine by a range of pixel values taught by Lee because doing so would enable the circuitry to correct an image of the region of interest. 
	Regarding claim 10, Crawford as modified above disclose all the elements of claim 1, in addition, Crawford discloses circuitry which a target screw is embedded (Crawford see para 0160, and 0172). However, Crawford fails to disclose determination of target bone based on bone quality in the depth direction, whereas, Lee teaches these claim limitations (Lee, see para 0023, 0046, 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 15, Crawford discloses, A medical image processing method for supporting
selection of a screw for fixing a plate to a bone, the method comprising: acquiring a medical image including a target bone to which the plate is to be fixed; identifying the target bone based on the medical image and embedding a screw into a target bone (Crawford, see para 0150, 0151, 0154, 0160); Crawford fails to disclose calculating spatial distribution indicating bone quality of target bone based on the pixel values and embedding a screw based on spatial distribution; however, Lee discloses these claim limitations (Lee, see para 0044, 0046, 0052). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford teaching of screw selection based on the target bone determined by medical imaging to incorporate the calculation of spatial distribution based on pixel values to indicate a density values of the target bone taught by Lee because doing so would allow pixel values of a medical image to be used as density values to coordinate a region of interest.
Crawford and Lee fail to disclose and weights given to the pixel values according to distances from a fracture line to pixels of the target bone. This is disclosed by Tajima. Tajima discloses weighting given to the pixel values according to a region (Column 17 lines 3-5; the control unit 80 performs weighting such that the soft region S which is further away from the edge E has a smaller pixel value and calculates the average value A2.)(Column 15 lines 50-55; control unit 80 determines, as the soft region, a region which is other than the bone region B and has a predetermined area including pixels at positions that are separated from the edge E by a distance corresponding to a predetermined number of pixels in a predetermined direction.) which is seen as the distance from a fracture line to pixels of the target bone. The distance of a fracture line is merely a distance corresponding to number of (Column 24 lines 8-12; Therefore, according to the radiography system 10 of each of the above-described embodiments, it is possible to obtain a high-quality diagnosis image and at least one of a high-accuracy bone mineral content value or bone density.) wherein spatial distribution is defined as a pixel values of a region in an image. Tajima further discloses, in (Column 11 lines 45-51; using the DXA method, the control unit 80 of the console 18 according to this embodiment derives bone density, using the average value of pixel values in a bone tissue region (hereinafter, a “bone region”) and the average value of pixel values in a soft tissue region (hereinafter, a “soft region”) in a DXA image indicated by DXA image data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford as modified processing with spatial distribution determined by pixels to configure a distance of a bone tissue region corresponding to weights given to pixels taught by Tajima, in order to measure the average size of a region of interest.
	Regarding claim 16, Crawford discloses, A medical image diagnostic apparatus configured to support selection of a screw for fixing a plate to a bone, the apparatus comprising (Crawford, see para 0150, 0151, 0154, 0160) : an imaging apparatus configured to irradiate an object with an X-ray and to acquire an X-ray image including a target bone (Crawford, see para 0154) to which the plate is to be fixed; and processing circuitry configured to identify the target bone based on the medical image and embedding a screw into a target bone (Crawford, see para 0160). Crawford fails to disclose calculating spatial distribution indicating bone quality of target bone based on the pixel values and embedding a screw into a target bone based on spatial distribution; however, Lee discloses these claim limitations (Lee, see para 0044, 0046, 0052). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford teaching of screw selection based on the target bone 
Crawford and Lee fail to disclose and weights given to the pixel values according to distances from a fracture line to pixels of the target bone. This is disclosed by Tajima. Tajima discloses weighting given to the pixel values according to a region (Column 17 lines 3-5; the control unit 80 performs weighting such that the soft region S which is further away from the edge E has a smaller pixel value and calculates the average value A2.)(Column 15 lines 50-55; control unit 80 determines, as the soft region, a region which is other than the bone region B and has a predetermined area including pixels at positions that are separated from the edge E by a distance corresponding to a predetermined number of pixels in a predetermined direction.) which is seen as the distance from a fracture line to pixels of the target bone. The distance of a fracture line is merely a distance corresponding to number of pixels in a predetermined direction in which weighting is conducted taught by Tajima. Further Tajima discloses obtaining bone quality, see (Column 24 lines 8-12; Therefore, according to the radiography system 10 of each of the above-described embodiments, it is possible to obtain a high-quality diagnosis image and at least one of a high-accuracy bone mineral content value or bone density.) wherein spatial distribution is defined as a pixel values of a region in an image. Tajima further discloses, in (Column 11 lines 45-51; using the DXA method, the control unit 80 of the console 18 according to this embodiment derives bone density, using the average value of pixel values in a bone tissue region (hereinafter, a “bone region”) and the average value of pixel values in a soft tissue region (hereinafter, a “soft region”) in a DXA image indicated by DXA image data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford as modified processing with spatial distribution .
Claims 2, 6, 7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Lee in view of Tajima, as applied to claim 1 above, and in further view of Sexton et al (US 10383674 B2 herein referred to as Sexton).
	Regarding claim 2, Crawford as modified disclose the medical imaging processing apparatus in claim 1, but both fail to disclose, further comprising a memory configured to store a screw table in which types of screws and fragility degree of each bone are associated with each other, wherein the processing circuitry is configured to select a screw to be embedded in the target bone, based on the screw table. However, Sexton discloses the limitation of claim 2 see (Sexton, see para 53, 88, 106, 109, and FIG 9 below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford as modified with Sexton screw selection table. Doing so would provide means to select different screws for different bone densities (FIG 9 below). 

    PNG
    media_image1.png
    468
    617
    media_image1.png
    Greyscale
	 










claim 6-7, Crawford as modified disclose the medical imaging processing apparatus in claim 2, in addition Sexton discloses a table of selection of screw based on strength of fixing force and bone quality for a target bone where a plate is fixed. Sexton includes a locking screw as a type of screw with fixing force (Sexton, see para 53, 88, 106, 109, 167, 176, and FIG 9 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford as modified with Sexton teachings, which include screws like a locking screw to be embedded based off bone density and strength of fixing force (Torque) in order to provide a means to select different screws for different bone densities. 
Regarding claim 12, Crawford as modified disclose the medical imaging processing apparatus in claim 1; however, Crawford and Lee fail to disclose a limit value as a guide of pressing force during fastening the screw to a display. Sexton discloses these limitations (Sexton, see para 89, 91, and 106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford as modified with Sexton teachings, which includes a torque limit value of a specific type of screw to be embedded into bone while displaying such torque to a user. Doing so would improve time efficiency for circuity selection of a screw to be embedded.   
Regarding claim 13-14, Crawford as modified as modified above disclose all the elements in claim 12, in addition, Sexton discloses  a the limit value of pressing force is a first value indicating a maximum pressing force based on a time transition of pressing force of the screw, or a second value obtained by multiplying the first value by a safety coefficient and type of target bone, an age of the object, and density. Sexton discloses these limitations (Sexton, see para 87, 106, 113, and FIG 57 below). However, paragraph 113 of Sexton does not disclose multiplying a first value and safety coefficient by a coefficient dependent on target bone age or density. Paragraph 87 of Sexton discloses density can changed base on age, gender, disease, and other factors. It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Crawford as modified with Secton’s 
    PNG
    media_image2.png
    548
    828
    media_image2.png
    Greyscale
of screw to a user. 
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Lee in view of Tajima, as applied to claim 1 above, in further view of Davignon et al (US 20150119987 A1 here in referred to as Davignon).
	Regarding claim 4, Crawford as modified disclose the medical imaging processing apparatus in claim 1, but both fail to disclose a the processing circuitry to determine bone quality of the target bone. However, Davignon discloses determining the density of a target bone (Davignon see para 0029, 0023, and FIG 2 below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford as modified Davignon teachings, which include determining the houndsfield values derived from CT can to be correlated to bone density (see para 0023), in order to locate a target region. 

    PNG
    media_image3.png
    393
    593
    media_image3.png
    Greyscale

Claims 5, is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Lee in view of Tajima, as applied to claim 1 above and in further in view of Davignon et al (US 20150119987 A1 here in referred to as Davignon) in further view of S.B. Gonclaves (Goncalves, S. B., Correia, J. H., &amp; Costa, A. C. (2013, May 23). Evaluation of dental implants using Computed Tomography. Retrieved October 26, 2020, from https://ieeexplore.ieee.org/document/6518387 herein referred to as S.B. Gonclaves). 
	Regarding claim 5, Crawford as modified disclose the medical imaging processing apparatus in claim 1, but both fail to disclose an index of bone quality of target bone and selecting a screw for the target bone based on the Misch classification. However, Davignon in view of table disclose by S.B. Gonclaves, discloses using Hounsfield values derived from CT scans correlate to bone density with the teaching of S.B. which classify Hounsfield values with Misch Classification to determine locations of bone (see image below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford as modified in view of Davignon teachings of Hounsfield values derived from CT to correlate with Misch Classification and bone location taught by S.B. Gonclaves in order to determine a region of interest for screw selection. Doing so would determine hard or soft regions of the bone. 

    PNG
    media_image4.png
    307
    453
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas A Robinson/               Examiner, Art Unit 3793   

/KEITH M RAYMOND/               Supervisory Patent Examiner, Art Unit 3793